Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00372-CR

                                      Richard SALAS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR3657
                        Honorable Mary D. Roman, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 1, 2016.


                                              _____________________________
                                              Karen Angelini, Justice